        Case 1:17-cv-10789-JGD Document 102 Filed 11/16/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
AMANDA JOHNSON,                      )
                                     )
            Plaintiff,               )
      v.                             )  C.A. No. 17-10789-JGD
                                    )
CENTRAL INTELLIGENCE AGENCY, )
                                    )
            Defendant.              )
____________________________________)

                                NOTICE OF APPEARANCE

       Pursuant to L.R. 83.5.2, please enter my appearance in the above-captioned case as

counsel for the Defendant Central Intelligence Agency.

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney,

                                            By:     /s/ Michael Sady
                                                   Michael Sady (BBO #552934)
                                                   Assistant U.S. Attorney
                                                   United States Attorney’s Office
                                                   1 Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3100
                                                   Michael.Sady@usdoj.gov

Date: November 16, 2020
